DETAILED ACTION





Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed July 26, 2022, has been entered.  Claims 1, 6-8, and 21 have been amended as requested. Claims 2, 3, 5, and 10-20 have been cancelled.  Thus, the pending claims are 1, 4, 6-9, and 21.  


Drawings
The drawings were received on July 26, 2022.  These drawings are sufficient to overcome the objection thereto as set forth in section 4 of the last Office action (Non-Final Rejection mailed April 6, 2022).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-9, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite the limitation “without use of an additional adhesive or binder.”  The specification teaches the invention is directed to methods of making a pile fabric that “preferably avoid the use of binder compositions” and “in some applications, the omission of binder compositions is facilitated by a melt bond that secures the pile tufts to a primary backing material” (paragraph spanning pages 6-7).  However, such teaching does not reasonably provide support for the full scope of the claim limitation “to form a melt bond disposed at the back side of the primary backing material to secure the pile tufts to the primary backing material without the use of an additional adhesive or binder.”  Note “additional adhesive or binder” is broader in scope than “binder composition.”  Therefore, claim 1 is rejected as containing new matter.  Claims 4, 6-9, and 21 are also rejected for their dependency thereupon. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6-9, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as indefinite because it is unclear if the recitation “the thermoplastic material is selected from the group consisting of polyethylene and polypropylene” refers to (a) “the thermoplastic material” of the primary backing and/or (b) “the thermoplastic material” of the second layer and/or (c) “the thermoplastic material” of the entire recyclable pile fabric.  (Note the pile tufts are described as thermoplastic but not limited to a “thermoplastic material.”  Hence, there is not an antecedent basis for “the thermoplastic material” of the pile tufts.)  In other words, is the recyclable pile fabric made only of a single thermoplastic material (i.e., polyethylene or polypropylene) for all components or may the thermoplastic materials of each component vary (e.g., polyethylene second layer and polypropylene primary backing)?  Therefore, claim 1 is rejected as being indefinite.  Claims 4, 6-9, and 21 are also rejected for their dependency thereupon.  
Claim 1 is also indefinite for the recitation “an additional adhesive or binder.”  Since no adhesive or binder has been previously recited, the scope of “an additional adhesive or binder” is unclear.  Claims 4, 6-9, and 21 are also rejected for their dependency thereupon.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0044599 issued to Stroppiana in view of US 5,556,684 issued to Forero, GB 1,090,345 issued to Roberts, and EP 1,705,292 issued to Bodewes et al. 
Stroppiana teaches an artificial turf pile fabric comprising a primary backing substrate consisting of a fabric pad 10 coupled to a layer of heat-meltable (i.e., thermoplastic) material 12 (abstract, sections [0028]-[0034] and [0037], and Figure 2).  The pad 10 and layer 12 are tufted with pile yarn U-shaped formations 14 that extend from the backside of the layer 12, through and above the pad 10 to form the artificial turf pile fabric (sections [0043]-[0045] and Figure 3).  In one embodiment, a woven stabilizing mesh 20 is employed on the backside of layer 12 to provide reinforcement to the artificial turf (section [0042] and Figure 5).  
The pad 10 (i.e., primary backing) has a basis weight of 150-400 g/m2, preferably 300 g/m2, and is preferably made of polyester fibers (e.g., polyester terephthalate (PET)), but may also be any polyolefin based material (e.g., polyethylene or polypropylene thermoplastic material) (sections [0026] - [0028]).  The pad 10 may be a simple woven fabric, a knit fabric, a nonwoven fabric, or a combination thereof (sections [0031]-[0035]).  Heat-meltable layer 12 is a thermoplastic material, typically a polyolefin-based material, such as polyethylene (section [0038]).  Pad 10 and layer 12 are coupled together by known techniques, such as hot-pressing (e.g., lamination) or application of layer 12 onto the pad by spraying or spreading molten or liquid material (sections [0039] and [0040]).  The stabilizing mesh 20 is preferably a thermoplastic heat-meltable material having a basis weight of 30-150 g/m2 (section [0042]).  
The combined pad 10, layer 12, and optional mesh 20 form a composite primary backing for tufting with the pile yarns  (i.e., pile tufts extending through the primary backing pad and at least partially into the second layer 12) (sections [0043]-[0045]).  The underside of the tufted primary backing is then heated, preferably by contact with a heated plate or roller (i.e., pressure), to produce localized melting of the looped parts 16 and the layer 12 (section [0048] and Figure 5).  Thus, the tufted back loops 16 (i.e., applicant’s backstitches) are welded to and integrated with layer 12 and optional mesh 20 (sections [0048] and [0051]), without the use of additional adhesive or binder.  The welding is achieved by selecting the thermoplastic material of the pile yarns 14 to be the same or substantially similar to that of layer 12, wherein said material has a melting point less than that of the pad 10 material so as to eliminate any risk of inducing negative phenomena to the pad 10 (sections [0049] and [0050]).  
Stroppiana fails to explicitly teach the pile fabric is recyclable.  However, applicant’s limitation to “a recyclable pile fabric” is a preamble recitation. When reading the preamble in the context of the entire claim, the recitation “recyclable” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the “recyclable” preamble recitation is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Additionally, it is asserted the Stroppiana pile fabric is capable of being recycled in some manner or form.  Note Stroppiana’s pile fabric is made fully of thermoplastic materials, which are capable of being reheated and remolded for reuse.  It has been held that the recitation that an element is “capable of” performing a function (e.g., “recyclable”) is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. 
Thus, Stroppiana teaches the invention of claims 1, 6, 7, and 9 with the exceptions (a) the tufted composite primary backing is directed about a roller with the pile tufts facing said roller and heating only the back side of the pile fabric with an open flame to melt the backstitches and (b) the front of the pile fabric is cooled for at least a portion of the time during the heating step, preferably by a redirecting the carpet around a chilled roller such that the backstitches are exposed to the heat source and the pile face is adjacent the chilled roller.  
Regarding exception (a), Stroppiana teaches the pile backstitches are welded to the primary backing by applying heat to the back side of the pile fabric with a heat source, which is preferably a heated roller (Figure 5).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select another known heat source and method thereof to melt bond the backstitches and thermoplastic layer 12.  
For example, Forero discloses a tufted carpet comprising a base (i.e., primary backing) and a plurality of thermoplastic tufts, wherein the loops of said tufts on the underside of said base (i.e., backstitches) are melted and fused via heat and pressure to fix the tufts to said base (abstract and Figures 2A-2C).  The carpet of Forero eliminates the use of a primary glue (e.g., latex precoat) to fix the tufts to the primary backing and facilitates recycling thereof (col. 1, lines 12-31).  A secondary base or backing may be adhered to the underside of said base via the melted backstitches without the use of additional adhesive (col. 4, lines 42-51).  
Forero discloses a singeing burner (i.e., an open flame), infrared lamps, inductive furnaces, electrical heating elements, etc. may be employed to melt and fuse the backstitches (col. 4, lines 14-32).  The carpet is provided to the heat while redirected about support roller 22 such that the primary backing faces outwardly from the roller towards the heat source and the pile tufts face said roller (col. 4, lines 22-25 and Figure 3).  After the backstitches are heated, the tufted primary backing, and optionally a secondary backing 14, enters a junction between support roller 22 and pressure roller 24 (col. 4, lines 41-43 and Figure 3).  Pressure roller 24, and optionally support roller 22, is refrigerated with a water cooling system (col. 2, lines 32-35 and col. 4, lines 51-65).  
Additionally, Roberts discloses a tufted carpet comprising thermoplastic pile yarns tufted into a primary backing, wherein the tuft backstitches are fused to lock said tufts to the primary backing (lines 21-43).  To fuse the backstitches, heat is applied to said backstitches by means of hot rollers, an infra-red heater, or preferably, a flame from a gas burner (lines 47-53).  The flame is desirably applied at a glancing angle so as minimize contact with the primary backing between backstitches (lines 53-63). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an open flame heat source, as taught by Forero and Roberts, for the heat source in the Stroppiana invention, wherein said open flame heat source is applied to the back side of the pile carpet as the face of said pile carpet is directed about a roller, as taught by Forero.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (a) is held to be obvious over the cited prior art.  
Regarding exception (b), wherein the front of the pile fabric is cooled for at least a portion of the time during the heating step, Stroppiana fails to teach such cooling.  However, it is known in the art of carpets to cool the front pile face of a carpet when applying heat to the rear thereof in order to protect the pile from thermal distortion or damage.  Specifically, as noted above, Forero teaches the support roller 22, upon which the pile face of the carpet is in contact with while the backstitches are exposed to the heat source, may be refrigerated.  Additionally, Bodewes discloses a tufted artificial turf carpet having thermoplastic backstitches, which are heated and pressed to melt and fuse said backstitches to a primary backing (abstract and section [0010]).  While the back side of the tufted primary backing is heated, the front pile face is cooled by a roller so as to minimize any deformation (e.g., nap formation) to said pile face (sections [0010], [0011], and [0030]).  
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cool the pile face of Stroppiana’s tufted carpet by directing the carpet around a cooled roller while applying heat to the back face thereof, as taught by Forero and Bodewes, in order to minimize deformation to the pile face from the heat source.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (b) and claims 1, 6, 7, and 9 are held to be obvious over the cited prior art.  
Regarding claim 4, Stroppiana, Forero, Roberts, and Bodewes are silent with respect to the primary backing being tentered when applying heat.  Thus, one can presume tentering is not critical to the invention or necessarily required to practice the invention.  Hence, claim 4 is rejected along with parent claim 1.  
Regarding claim 21, while Stroppiana fails to teach the presence of a secondary backing, Forero (i.e., secondary base 14) and Bodewes (i.e., supporting layer 7) both teach the addition of secondary backings (Forero, col. 4, lines 42-51 and Figure 3; Bodewes, sections [0022] and [0023]).  Forero teaches the secondary base 14 is applied to tufted primary backing when the tuft backstitches are still in “a semi-melted and sticky condition” (col. 4, lines 42-51).  Figure 3 of Forero shows only a single unit of heat source 16 for melting the backstitches and adhering the secondary backing thereto. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to laminate a secondary backing to the fused backstitches of Stroppiana, as taught by Forero and Bodewes, with the aid of only one heat unit as taught by Forero in order to provide a finished carpet having improved dimensional stability.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 21 is held to be obvious over the cited prior art.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0044599 issued to Stroppiana in view of US 5,556,684 issued to Forero, GB 1,090,345 issued to Roberts, and EP 1,705,292 issued to Bodewes et al., as applied to claims 1 and 7 above, and in further view of US 3,733,153 issued to Moziek. 
Regarding claim 8, as set forth above, Forero teaches the pressure roller 24 and support roller 22 are refrigerated with a water cooling system (col. 2, lines 32-35 and col. 4, lines 51-65).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ two cooling rollers, as taught by Forero, in making Stroppiana’s tufted carpet, in order to minimize deformation to the pile face from the heat source and to solidify the melted backstitches.  
Additionally, while the Stroppiana, Forero, Roberts, and Bodewes references fail to teach wetting of a chill roller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wet the roll in order to prevent the carpet from sticking thereto during processing.  Specifically, it is known in the art of textiles that the wetting of a chill roller facilitates release of the textile from said roller during processing.  For example, Moziek teaches processing of thermoplastic strands or filaments, wherein a processing roller is wetted with a cooling fluid in order to prevent said filaments from sticking to said roller (col. 5, lines 27-35).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 8 is held to be obvious over the cited prior art.  
Claims 1, 4, 6, 7, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,556,684 issued to Forero in view of US 2008/0044599 issued to Stroppiana, US 2018/0030632 issued to Reutelingsberger, and US 2013/0101756 issued to Kim et al. 
Forero discloses a tufted carpet comprising a base (i.e., primary backing) and a plurality of thermoplastic tufts, wherein the loops of said tufts on the underside of said base (i.e., backstitches) are melted and fused via heat and pressure to fix the tufts to said base (abstract and Figures 2A-2C).  The carpet of Forero eliminates the use of a primary glue (e.g., latex precoat) to fix the tufts to the primary backing and facilitates recycling thereof (col. 1, lines 12-31).  A secondary base or backing may be adhered to the underside of said base via the melted backstitches without the use of additional adhesive (col. 4, lines 42-51).  Due to the absence of a latex adhesive, when the primary base, secondary base, and the pile fiber are all made of the same thermoplastic fiber, the carpet can be recycled by melting said carpet as a whole into recycled raw thermoplastic material (col. 2, lines 46-54).  Suitable synthetic fibers for the invention include thermoplastic polyethylene and polypropylene (col. 2, line 64-col. 3, line 3 and col. 5, lines 7-11).  
Forero discloses a single heating source comprising a singeing burner (i.e., an open flame), infrared lamps, inductive furnaces, electrical heating elements, etc. to melt and fuse the backstitches and for applying the secondary base (col. 4, lines 14-32 and Figure 3).  The carpet is provided to the heat while redirected about support roller 22 such that the primary backing faces outwardly from the roller towards the heat source (col. 4, lines 22-25 and Figure 3).  After the backstitches are heated, the tufted primary backing, and optionally a secondary backing 14, enters a junction between support roller 22 and pressure roller 24 (col. 4, lines 41-43 and Figure 3).  Pressure roller 24, and optionally support roller 22, is refrigerated with a water cooling system (col. 2, lines 32-35 and col. 4, lines 51-65).  
Thus, Forero teaches the invention of claims 1, 6, 7, 9, and 21 with the exception of a layer of thermoplastic material adjacent the primary backing, wherein said thermoplastic material is melt bonded with the backstitches.  However, it is well known in the art of carpets to include a thermoplastic layer with a primary backing to facilitate bonding of the tufts to said primary backing.  
For example, Stroppiana teaches an artificial turf pile fabric comprising a primary backing substrate consisting of a fabric pad 10 coupled to a layer of heat-meltable (i.e., thermoplastic) material 12 (abstract, sections [0028]-[0034] and [0037], and Figure 2).  The pad 10 and layer 12 are tufted with pile yarn U-shaped formations 14 that extend from the backside of the layer 12, through and above the pad 10 to form the artificial turf pile fabric (sections [0043]-[0045] and Figure 3).  In one embodiment, a woven stabilizing mesh 20 is employed on the backside of layer 12 to provide reinforcement to the artificial turf (section [0042] and Figure 5).  
The pad 10 has a basis weight of 150-400 g/m2, preferably 300 g/m2, and is preferably made of polyester fibers (e.g., polyester terephthalate (PET)), but may also be any polyolefin based material (sections [0026] - [0028]).  The pad 10 may be a simple woven fabric, a knit fabric, a nonwoven fabric, or a combination thereof (sections [0031]-[0035]).  Heat-meltable layer 12 is a thermoplastic material, typically a polyolefin-based material, such as polyethylene (section [0038]).  Pad 10 and layer 12 are coupled together by known techniques, such as hot-pressing (e.g., lamination) or application of layer 12 onto the pad by spraying or spreading molten or liquid material (sections [0039] and [0040]).  The stabilizing mesh 20 is preferably a thermoplastic heat-meltable material having a basis weight of 30-150 g/m2 (section [0042]).  
The combined pad 10, layer 12, and optional mesh 20 form a primary backing for tufting with the pile yarns (sections [0043]-[0045]).  The underside of the tufted primary backing is then heated, preferably by contact with a heated plate or roller (i.e., pressure), to produce localized melting of the looped parts 16 and the layer 12 (section [0048] and Figure 5).  Thus, the tufted back loops 16 (i.e., applicant’s backstitches) are welded to and integrated with layer 12 and optional mesh 20 (sections [0048] and [0051]).  The welding is achieved by selecting the thermoplastic material of the pile yarns 14 to be the same or substantially similar to that of layer 12, wherein said material has a melting point less than that of the pad 10 material so as to eliminate any risk of inducing negative phenomena to the pad 10 (sections [0049] and [0050]).  
Additionally, Reutelingsperger discloses a tufted pile carpet comprising a porous layer of thermoplastic material 20 adjacent to a primary backing 2, wherein the back face of the tufted primary backing is heated to melt said thermoplastic material 20 and the tufted backstitches 7 to form a thin melt bond layer 20’ (abstract, sections [0045] and [0046], and Figures 5A and 5B).  Furthermore, Kim discloses an artificial turf carpet comprised of first and second primary backings tufted with pile yarns, wherein the tuft backstitches and second primary backing are heat fused to secure the pile tufts to the primary backing (abstract and sections [0064], [0073], and [0080]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a (second) layer of thermoplastic material, as taught by Stroppiana, Reutelingsperger, and Kim, to the Forero carpet, such that said thermoplastic material is melt bonded with the backstitches to enhance the bond of the pile tufts to the primary backing.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 1, 6, 7, 9, and 21 are rejected as being obvious over the cited prior art.  
Regarding claim 4, Forero, Stroppiana, Reutelingsperger, and Kim are silent with respect to the primary backing being tentered when applying heat.  Thus, one can presume tentering is not critical to the invention or necessarily required to practice the invention.  Hence, claim 4 is rejected along with parent claim 1.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,556,684 issued to Forero in view of US 2008/0044599 issued to Stroppiana, US 2018/0030632 issued to Reutelingsberger, and US 2013/0101756 issued to Kim et al., as applied to claims 1 and 7 above, and in further view of US 3,733,153 issued to Moziek. 
Regarding claim 8, as set forth above, Forero teaches the pressure roller 24 support roller 22 are refrigerated with a water cooling system (col. 2, lines 32-35 and col. 4, lines 51-65).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ two cooling rollers, as taught by Forero, in making Stroppiana’s tufted carpet, in order to minimize deformation to the pile face from the heat source and to solidify the melted backstitches.  
Additionally, while the Forero, Stroppiana, Reutelingsperger, and Kim references fail to teach wetting of a chill roller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wet the roll in order to prevent the carpet from sticking thereto during processing.  Specifically, it is known in the art of textiles that the wetting of a chill roller facilitates release of the textile from said roller during processing.  For example, Moziek teaches processing of thermoplastic strands or filaments, wherein a processing roller is wetted with a cooling fluid in order to prevent said filaments from sticking to said roller (col. 5, lines 27-35).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 8 is rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.
Applicant traverses the prior art rejections by asserting the cited art does not teach or suggest the features of claim 1 (Amendment, page 7, last paragraph).  However, applicant fails to distinctly address the cited references, explaining how the claims avoid the references or distinguish from them.  Applicant merely asserts a general allegation that the amended combination of claim features (i.e., the pile fabric being recyclable and made of only thermoplastic material, without the use of additional adhesive or binder, wherein the back of the pile tufts and second layer are heated by exposure to an open flame to form a melt bond while the face of the pile fabric is cooled) is not taught or disclosed by the prior art (Amendment, page 8, 1st paragraph).  
In response, the examiner respectfully disagrees for the reasons clearly set forth above in the prior art rejections of the claims.  Applicant has not specifically pointed out how the language of claim 1 patentably distinguishes said claim from the teachings of the references (i.e., how the combination of references fail to suggest the claimed invention).  
Therefore, the prior art rejections of claim 1 stand as set forth above. 
Regarding claim 4, applicant argues “silence as to tentering should be understood to involve conventional methods” (Amendment, page 9, 1st paragraph).  Specifically, applicant asserts “one of ordinary skill in the art conventionally understands that the manufacture of pile fabrics is conducted during a state of tentering” (Amendment, page 9, 1st paragraph).  The examiner respectfully disagrees.  There is nothing on record establishing that tentering is required for pile fabric manufacturing.  While tentering may be common during certain manufacturing process of making carpet, tentering is not known in the art to be a requirement of pile fabric manufacturing.  See, for example, US 205/0281977 issued to Mashburn.  Mashburn discloses a tenter-less process for making a pile carpet which eliminates unwanted tensions applied therefrom to make the tufted primary backing receptive to receipt of a secondary backing (section [0045]).  
Regarding the rejection of claim 21, applicant alleges the cited prior art “appears to involve the use of multiple heat sources arranged at various locations of the respective manufacturing processes to adequately heat the various materials,” which is in contrast to the invention of claim 21 (Amendment, paragraph spanning pages 9-10).  In response, as set forth above, Forero teaches the use of a single heating source to melt the backstitches and to bond the secondary backing to the molten backstitches and the primary backing (Figure 3).  Hence, applicant’s argument is found unpersuasive.  



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        October 11, 2022